674 N.W.2d 190 (2004)
Mark DIMON, Respondent,
v.
METZ BAKING and Sentry Claims Services, Relators, and
Twin Cities Bakery Drivers Health & Welfare Fund and Team Care of Minnesota, P.C., Intervenors.
No. A03-1694.
Supreme Court of Minnesota.
January 29, 2004.
John H. Guthmann, Kathleen M. Daly, Hansen, Dordell, Bradt, Odlaug & Bradt, PLLP, St. Paul, MN, for relators.
David C. Wulff, Roseville, MN, for respondent.


*191 ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 7, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/ Helen Meyer,
Associate Justice